Title: To Thomas Jefferson from Paul Richard Randall, 11 June 1801
From: Randall, Paul Richard
To: Jefferson, Thomas


               
                  Sir
                  Paris. 22 prairial in the 9th. yearruë St Antoine No. 260.Antient Hotel le Sully.
               
               Your happy accession to the Presidency of the United States, is a subject of congratulation to all true Republicans in every quarter, and especially in this country where Americans had long since lost the price of their good fame earned by a well conducted and well finished Revolution—
               Permit me, Sir, to remind you of a person once noticed by the American Ambassaders in Europe, and although unsuccessful in his mission to Africa, made honorable by particular confidence, You still thought proper to offer me while Secretary of State the consulship of Ireland, a post I declined through ignorance of commercial affairs.
               At present several years fatiguing practice has given me at least the experience I then wanted—and emboldens me to present myself a candidate for Consul in some one of the ports of France, where a thorough knowlege of the language and a residence of four or five years pursuing a claim upon this government for supplies furnished in the colonies has given me the opportunity of learning the routine of Bureaux from which I could be essentially serviceable to my countrymen.
               I have been a persecuted Victim of british depredations, having had two vessels condemned and although the decree in one case is reversed & the other untried I had left little or no hope of retribution until the late change in office gave me a well founded expectation that American citizens would be protected in their persons & property whilst carrying on a lawful commerce and all partiality be excluded in favor of true policy and republican dignity.  Those of our country who have been some time in France meet already with a more fraternal acceptance & we flatter ourselves to obtain justice to our claims from the higher authorities as far as the State of finance in time of Revolutionary war will permit, and the practices of an European treasury allow—
               The arrival of Mr. Livingston is anxiously looked for to ensures us the privileges of a favored nation and to distinguish Americans from the Stranger a character which cannot be regarded with confidence in a country whose revolutionary state still wants the finishing hand to give it that stability that peace alone can afford—
               Should I even be deemed worthy of the Post I solicit, it may be possible that I am too late in my application, in which case I beg leave to be considered a Candidate for a Vacancy, or perhaps I may not be too hardy in praying some other Post to be yet disposed of which I might merit—I have the honor to offer you Sir the homage of my esteem & am with respectful deference Your humble servant
               
                  Paul Richard Randall of New-York
               
            